Citation Nr: 1739941	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for cicatricial pemphigoid of the scalp and oral mucosa.

2. Entitlement to a rating in excess of 50 percent for depression secondary to pemphigoid disease.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 2000 to January 2006.  He is a Veteran of the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veteran Affairs (VA) Jackson Regional Office (RO) in Mississippi.  The August 2010 rating decision denied a compensable rating for pemphigoid of the scalp and oral mucosa.  The November 2012 rating decision increased the Veteran's rating for depression and assigned a 50 percent rating.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2016.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The record reflects the Veteran was last afforded VA examinations in 2012.  During the November 2016 Board hearing the Veteran testified as to symptoms suggesting a worsening.  As such, remand for a contemporaneous examinations is necessary. 

Furthermore, concerning the cicatricial pemphigoid, the Veteran's testimony and other medical evidence of record suggest that there may be other residuals.  For example, during his hearing the Veteran explained that this is a rare, chronic anti-immune blistering disease that can impact the skin, the mouth, the internal organs and cause other health issues.  Similarly, in a November 2016 brief, the Veteran's representative argued that currently the cicatricial pemphigoid affects the gums, scalp and skin and he mostly suffers from breakouts on the scalp and bleeding gums.  The November 2016 brief continued to state that the Veteran recognized that the disease will affect his entire body.  An October 2007 VA record noted that there was no cure for the Veteran's condition and that it could progress and affect the eyes as well.  Accordingly, the examiner should clarify and address any and all residuals of the service-connected condition.

The Veteran's statements and testimony further suggest that the symptoms he has may not be adequately contemplated by the schedular criteria.  Furthermore, he testified that he has a condition that he indicates VA can't cure and does not know how to fix.  While the 2012 examiner indicated the lesions do not impact his ability to work, the examiner acknowledge it impacts his social functioning which in turn could impact his work. As such the Board finds referral for extraschedular consideration is appropriate.

Finally, the Veteran indicated he treats regularly for his depression and provided some recent treatment records from 2014 and some private dental receipts concerning residuals of the pemphigoid.  The most recent VA treatment records associated with the claims file were from April 2015 and the complete underlying dental records are not associated with the record.  These records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment of his depression and cicatricial pemphigoid including the names and addresses of all health care providers whose records have not already been provided to VA. 
Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.   The Veteran should specifically be asked to provide a release for Park Place Dental.

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2014). 

 2. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2015.

3.  After the above development has been completed, arrange for the Veteran to undergo a psychiatric examination with a VA psychiatrist or psychologist, if possible. The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a medical opinion as to the nature and severity of the Veteran's service-connected depression.

4.  After the above development has been completed, arrange for the Veteran to undergo an examination to assess the cicatricial pemphigoid.  The examiner should review the claims file, including any dental records, and conduct an in-person examination of the Veteran, and provide a medical opinion as to the nature and severity of the Veteran's service-connected cicatricial pemphigoid.
The examiner must specifically clarify and state what conditions are considered to be residuals of the cicatricial pemphigoid.  The examiner must specifically discuss whether the scalp lesions, oral ulcerations, weak, tender gums, tooth decay, eye disease are residuals of the service-connected condition.

5.  After the above development, refer the Veteran's claim for an extraschedular evaluation for the service-connected cicatricial pemphigoid to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether assignment of an extraschedular rating is warranted.  The Director is specifically asked to consider all of the Veteran's associated symptoms and sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

6.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




